UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

FRANCOIS, ET AL.
CIVIL ACTION
VERSUS
16-637-SDD-RLB
LAMARTINIERE, ET AL.
RULING

The Court has carefully considered the Motion,' the record, the law applicable to
this action, and the Report and Recommendation? of United States Magistrate Judge
Richard L. Bourgeois, Jr. dated May 24, 2019, to which an objection? was filed and also
reviewed.

The Court hereby approves the Report and Recommendation of the Magistrate
Judge and adopts it as the Court’s opinion herein.

ACCORDINGLY, the Plaintiff's Cross Motion for Summary Judgment (Rec. Doc.
203) is hereby DENIED, and the Plaintiffs claims against Jane Doe 4 are hereby
DISMISSED, without prejudice, for failure to timely effect service upon her.

IT IS FURTHER ORDERED that the remaining Defendants’ Motion for Summary
Judgment (Rec. Doc. 184) is hereby GRANTED dismissing the Plaintiff's claims against
these Defendants with prejudice, and this action is hereby DISMISSED in its entirety.

Judgment to be entered accordingly.

Baton Rouge, Louisiana the is day of June, 2019.

~ SHELLY D/DICK, CHIEF DISTRICT JUDGE
MIDDLE DISTRICT OF LOUISIANA

 

1 Rec. Doc. 203.
2 Rec. Doc. 204.
3 Rec. Doc. 205.
